Case 3:18-cv-00325-JAG Document 45 Filed 06/03/21 Page 1 of 2 PagelD# 344

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

JOSHUA TERRELL LOCKETT,

Petitioner,
Vv.
Civil Action No. 3:18CV325
HAROLD CLARK,
Respondent.

MEMORANDUM OPINION
Joshua Terrell Lockett, a Virginia state prisoner proceeding pro se, brings this petition
pursuant to 28 U.S.C. § 2254 (“§ 2254 Petition,” ECF No. 1), challenging his convictions in the
Circuit Court for the City of Petersburg (“Circuit Court”). Following a jury trial in the Circuit
Court, Lockett was convicted of second degree murder, use of a firearm to commit second degree
murder, and manufacture of a controlled substance. In his § 2254 Petition, Lockett asserts:!
Claim One: “Lockett was denied his right to effective assistance of counsel under the
Sixth Amendment ... when trial counsel [Susan Allen, Esq.,] failed to
request a jury instruction on the lesser included offense of voluntary
manslaughter.” (§ 2254 Pet. 6.)
Claim Two: “Lockett was denied his right to effective assistance of counsel under the
Sixth Amendment ...when counsel [Walter Harris, Esq.] failed to
communicate a plea agreement to Mr. Lockett being offered to him by the
Commonwealth.” (/d. at 11.)
By Memorandum Opinion and Order entered on January 13, 2020, the Court dismissed Claim One.
On June 2, 2021, the Court conducted an evidentiary hearing on Claim Two. For the

reasons stated from the bench on June 2, 2021, Claim Two will be DISMISSED. The § 2254

 

' The Court corrects the spelling, punctuation, and capitalization in the quotations from
Lockett’s § 2254 Petition. The Court employs the pagination assigned to the parties’ submissions
by the CM/ECF docketing system.
Case 3:18-cv-00325-JAG Document 45 Filed 06/03/21 Page 2 of 2 PagelD# 345

Petition will be DENIED and the action will be DISMISSED. A certificate of appealability will
be DENIED.

An appropriate Order shall issue.

 

 

 

 

 

Isi Ie [
John A. Gibney, mf 2
Date: 2 June 2021 United States Distriét Judge
Richmond, Virginia
